Citation Nr: 1434230	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  11-04 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1971 to January 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions from the above Department of Veterans Affairs Regional Office (RO), the most recent in September 2010, which denied service connection for prostate cancer.  The Veteran disagreed with this decision and perfected a timely appeal.

This claim was previously before the Board in November 2011.  Although the Veteran initially requested no hearing, he later indicated that he wished to have an in-person Travel Board hearing before a Veterans Law Judge.  The Board remanded the claim to the RO to schedule a Travel Board hearing, which was held by the undersigned in April 2013.  A complete transcript of the hearing is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran has prostate cancer. 

2.  He was stationed at Fort Knox, Kentucky for his entire enlistment.  

3.  There is no evidence of Agent Orange exposure at Fort Knox during the Veteran's enlistment and/or that the Veteran's prostate cancer was incurred in or caused by active service. 



CONCLUSION OF LAW

The criteria for service connection for prostate cancer has not been met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial rating decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).  For service connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice with regard to the claim of entitlement to service connection for prostate cancer was provided to the Veteran in an April 2008 notice.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained available service treatment and personnel records, and post-service VA and private treatment records.  The Board acknowledges that no VA examination was obtained in this claim. However, VA was not required to in the instant case.  The Veteran's claim turns largely on the location of his service, rather than on any medical question.  Moreover, the Veteran makes no contention that his prostate cancer had onset in service, within one year of service discharge, or is related to his active service other than his purported exposure to Agent Orange.  As such, the Board finds that a VA examination and/or medical opinion in this case is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

In April 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ, which was conducted in accordance with applicable laws and regulations.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  When a VLJ conducts a hearing, he must fulfill two duties: (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the undersigned solicited information from the Veteran regarding the onset of the Veteran's prostate cancer, and cause of Agent Orange exposure during service.  The hearing did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the above-cited claim in the decision below.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or has identified any prejudice in the conduct of the Board hearing.  

II.  Legal Criteria: Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition to direct service connection, a Veteran may prevail under alternative theories of service connection on a presumptive basis for a showing of chronic disease or due to herbicide (Agent Orange) exposure.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a qualifying condition is noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In certain cases, service connection can be presumed if a veteran was exposed to an herbicide agent, to include Agent Orange, during active service.  Under the current Code of Federal Regulations (C.F.R.), presumptive service connection is warranted for several disorders, including prostate cancer, if manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Agent Orange is presumed when a Veteran served in Vietnam anytime between January 9, 1962 and May 7, 1975 or in certain units that served in or near Korean demilitarized zone (DMZ) anytime between April 1, 1968 and August 31, 1971.  See 38 C.F.R. § 3.307.  However, veterans may still be found to have been directly exposed to Agent Orange or other herbicides if the veteran served in a location where herbicides were tested and stored. 

Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


III. Analysis: Prostate Cancer

The Veteran was first diagnosed with prostate cancer after a May 2006 biopsy.  Subsequent to the biopsy, the Veteran underwent a laparoscopic prostatectomy followed by multi-course radiation therapy.  The Veteran claims that his prostate cancer occurred due to exposure to Agent Orange during service.  Although the record substantiates prostate cancer, exposure to Agent Orange has not been established to support service connection on a presumptive basis.  

Although the Veteran served during the Vietnam War era, service during that era alone does not mean he was exposed or could be presumed to be exposed to Agent Orange, as noted by the undersigned VLJ at the April 2013 hearing.  Exposure or a presumption of exposure requires evidence of Agent Orange at the claimed site.   During his entire enlistment period, the Veteran was stationed at Fort Knox, Kentucky.   Although Fort Knox is on a list for Department of Defense (DoD) Herbicide Tests and Storage outside of Vietnam, such tests and/or storage occurred in 1945, 26 years prior to the Veteran's enlistment and is too remote to presume Agent Orange exposure.  VA also obtained a search to determine if Agent Orange was present during his service, however, in June 2010, this search that included a review of the Veteran's claims file, military personnel file, and DD-214, which  turned up no evidence of exposure at Fort Knox during the early 1970s.  The undersigned VLJ went further to obtain information directly from the Veteran at the April 2013 hearing that could be used to help substantiate his claim.  However, the Veteran's testimony in response to such questions was vague and non-specific.  

Despite the Veteran's contention of Agent Orange exposure, he had no conclusive knowledge of any such exposure.  During the April 2013 hearing, the undersigned VLJ afforded the Veteran an opportunity to discuss possible Agent Orange exposure.  The Veteran discussed times during service when he would off load different color barrels from planes coming from Vietnam onto trucks.  When asked by the undersigned if he knew the contents of these barrels, the Veteran stated that he did not know what these barrels contained.  The Veteran further told the undersigned VLJ that he thought the color of the barrels indicated what was in them, but again, could not give a definitive answer as to if any of the barrels contained Agent Orange, or even what color barrel would have contained such a chemical.  The undersigned also asked the Veteran if he knew how long the barrels had been at the military fort, as a way to illicit information as to whether any of these barrels were at the fort from 1945, a time of known herbicide storage and testing, but the Veteran did not know.

Post-hearing, the undersigned gave the Veteran 60 days to submit evidence that could help to substantiate his claim, something "concrete" such as a place that could be tracked down to substantiate Agent Orange exposure, but no probative information was submitted regarding possible Agent Orange exposure.  Included in the Veteran's submission were two prior board decisions, which granted service connection for prostate cancer involving different individuals.  Board decisions have no precedential value so the fact that the Board granted an appeal with regard to prostate cancer based on exposure to the herbicide Agent Orange cannot be relied on as legal authority for a determination in another case.  See 38 C.F.R. § 20.1303.  Those cases are based on different evidence than the evidence of the instant case and are not probative with regard to establishing a nexus between the Veteran's prostate cancer and his active service, including exposure to Agent Orange.

The Veteran also submitted Freedom of Information Act (FOIA) response from the Chief of the Natural Resources Branch within the Environmental Management Division, who performed a search of herbicides and insecticides used to treat areas at Fort Knox.  This letter did not add any more information than already provided by the Veteran.  It was noted that DDT; Chlordane, 2, 4, 5, T; diazinon; and malathion were used at Fort Knox from October 1965 to December 1965, and their use "could have" extended to the 1970s.  The FOIA response did not mention that Agent Orange was used during this time, which would serve to bolster the Veteran's contentions. 

The Veteran also submitted a copy of a Military Entomology Operational Handbook from 1965, which contained information about various insecticides and two web-based articles about the Agent Orange presumption.  None of this evidence provided the type of information that the undersigned told the Veteran was necessary to substantiate his claim.  The additional evidence provides more general statements of Agent Orange and other herbicides/pesticides and their known side effects, but does not provide any specific evidence to support the Veteran's assertions of Agent Orange exposure at Fort Knox during the early 1970s.  For instance, one of the articles submitted, the Veteran highlighted that it takes 20-30 years before Agent Orange related diseases emerge, but does never speaks specifically to Agent Orange at Fort Knox during the Veteran's service.  The information provided is too vague to be of any significant use in the Veteran's claim.  

Presently, with no demonstration of Agent Orange at Fort Knox during the Veteran's service and the Veteran's inability to determine what he was exposed to, if he was in fact exposed to something during service, the Board is unable to find in favor of the Veteran on the basis of exposure to Agent Orange by way of  presumptive or direct service connection avenues.  

The Board also considered the claim under a direct and chronic basis, but finds the record is against service connection claims on either bases.  The Veteran was diagnosed with prostate cancer in May 2006, more than 30 years after service.  Additionally, there is no evidence of prostate cancer or associated symptoms for a favorable outcome.   In an April 1971 pre-induction examination, September 1973 sick call, and January 1974 separation examination, no mention of prostate cancer or any symptoms that could be associated with prostate cancer are seen in the record.  To the contrary, the Veteran repeatedly states that he is in "good health"  throughout service. 

For the reasons stated above, the preponderance of evidence is against a finding that the Veteran's prostate cancer had onset or was caused by his active service or that service connection can be presumed on any basis.  The appeal as to this issue must therefore be denied.  There is no reasonable doubt to be resolved as to this issue. See 38 U.S.C.A.§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49  (1990).


ORDER

Service connection for prostate cancer, to include as secondary to in-service herbicide exposure.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


